t c summary opinion united_states tax_court david l jones petitioner v commissioner of internal revenue respondent docket no 10874-16s l filed date david l jones pro_se gary r shuler jr for respondent summary opinion ruwe judge this case was brought pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed 1unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case the issue before the court is whether to grant respondent’s motion for summary_judgment motion pursuant to rule respondent contends that no genuine dispute exists as to any material fact and that his determination to collect petitioner’s unpaid tax_liability for by levy should be upheld petitioner has not responded to the motion despite an order from this court dated date instructing him to do so background at the time the petition was filed petitioner resided in ohio petitioner failed to file a federal_income_tax return for as a result respondent prepared a substitute for return for on date the internal_revenue_service irs sent petitioner by certified mail a notice_of_deficiency for petitioner did not petition this court for redetermination of the amounts determined in the notice_of_deficiency on date having received no payment from petitioner the irs sent petitioner a notice cp-90 notice_of_intent_to_levy and notice of your right to a 2because petitioner failed to respond to respondent’s motion the court could enter a decision against him for that reason alone see rule d we will nevertheless consider the motion on its merits hearing petitioner timely submitted a form request for a collection_due_process or equivalent_hearing in which he challenged the underlying tax_liability for but did not propose any collection alternatives on date a settlement officer so from the irs office of appeals sent petitioner a letter acknowledging receipt of his request for a collection_due_process cdp hearing and scheduling a telephone conference call to conduct the cdp hearing for date in the letter the so offered petitioner the opportunity to file a past-due tax_return and she informed him that if he sought a collection alternative he had to file signed tax returns for and before the scheduled cdp hearing petitioner did not file his delinquent tax returns before the scheduled cdp hearing on date the so called petitioner to conduct the cdp hearing petitioner told the so that his address had changed and that he had not received the so’s date letter petitioner requested that the hearing be rescheduled and the so agreed on date the so sent petitioner a letter at his current address rescheduling the cdp hearing for date in the letter the so again 3petitioner’ sec_2010 sec_2012 sec_2013 and sec_2014 delinquent returns are not at issue in this case requested that petitioner file his delinquent tax returns before the new hearing date on date petitioner called the so and requested that the cdp hearing be rescheduled because of poor weather the so agreed to petitioner’s request and rescheduled the cdp hearing for date the so did not conduct the cdp hearing on date because she inadvertently misplaced petitioner’s case file on date the so sent petitioner a letter rescheduling the cdp hearing for date in the letter the so again requested that petitioner file his delinquent tax returns before the new hearing date petitioner did not file his delinquent tax returns before the cdp hearing scheduled for date petitioner failed to participate in the cdp hearing and did not request that it be rescheduled on date the so sent petitioner a last chance letter stating that she would make a determination by reviewing the administrative file and any information that he had previously submitted the so advised petitioner that if he wanted to provide additional information for her consideration he had to do so by date petitioner did not respond to the so’s date last chance letter accordingly on date the so sent petitioner a notice_of_determination concerning collection action s under sec_6320 and or sustaining the proposed levy action petitioner timely filed a petition with this court challenging his underlying tax_liability and alleging that he had not received the so’s date last chance letter a summary_judgment discussion summary_judgment is designed to expedite litigation and to avoid unnecessary and expensive trials 61_tc_861 under rule b the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law 98_tc_518 aff’d 17_f3d_965 7th cir the burden is on the moving party to demonstrate that no genuine issue as to any material fact remains and that he is entitled to judgment as a matter of law 116_tc_73 in deciding whether to grant summary_judgment we view the evidence in the light most favorable to the nonmoving party 100_tc_32 however the nonmoving party is required to go beyond the pleadings and by his own affidavits or by the ‘depositions answers to interrogatories and admissions on file ’ designate ‘specific facts showing that there is a genuine issue for trial ’ 477_us_317 see also 119_tc_157 115_tc_554 petitioner failed to respond to respondent’s motion and has failed to demonstrate that there is a genuine dispute for trial consequently we conclude that there is no dispute as to any material fact and that a decision may be rendered as a matter of law b standard of review where the validity of a taxpayer’s underlying liability is properly at issue the court reviews any determination regarding the underlying liability de novo 114_tc_176 where the taxpayer’s underlying liability is not properly at issue we review the office of appeals’ determination for abuse_of_discretion only 131_tc_197 goza v commissioner t c pincite a determination is an abuse_of_discretion if it is arbitrary capricious or without sound basis in fact or law 125_tc_301 aff’d 469_f3d_27 1st cir a taxpayer may raise a cdp challenge to the existence or amount of his underlying tax_liability only if he did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 petitioner received a notice_of_deficiency for but failed to petition this court for redetermination thus petitioner is precluded from challenging his underlying liability for further petitioner failed to participate in his cdp hearing and would thus be precluded from challenging his underlying liability in any event see 140_tc_173 mccullar v commissioner tcmemo_2014_150 at we will therefore review the so’s determination only for abuse_of_discretion see goza v commissioner t c pincite c analysis the determination of the irs office of appeals must take into consideration the verification that the requirements of applicable law and administrative procedure have been met issues raised by the taxpayer and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6330 see also 117_tc_183 our review of the record establishes that the so properly considered all of these factors when making her determination petitioner disagrees with the so’s determination because he contends that he did not receive the last chance letter once a taxpayer has been given a reasonable opportunity for a cdp hearing but has failed to avail himself of the opportunity the so may proceed in making a determination by reviewing the case file oropeza v commissioner tcmemo_2008_94 aff’d 402_fedappx_221 9th cir taylor v commissioner tcmemo_2004_25 aff’d 130_fedappx_934 9th cir before the so sent petitioner the last chance letter the so scheduled multiple conference calls with petitioner while petitioner indicated to the so that he did not receive notice that a cdp hearing was scheduled for date and the so never called him for the scheduled cdp hearing on date he failed to participate in the hearings scheduled for january and date after failing to participate in the date cdp hearing petitioner never followed up with the so petitioner did not avail himself of two reasonable opportunities for a cdp hearing therefore we find that it was not an abuse_of_discretion for the so to sustain the levy finding no abuse_of_discretion in any respect we will grant summary_judgment for respondent and sustain the proposed collection action to reflect the foregoing an appropriate order and decision will be entered
